OPINION OF THE COURT
Memorandum.
The order of the Appellate Division should be affirmed, with costs, and the certified question answered in the affirmative. As a matter of law, DLJ, as a third-party purchaser of mortgages on the secondary mortgage market, cannot rely on pre-closing documents to establish that a proper conveyance and recording of the underlying property occurred or that title insurance for the property was issued (see Citibank v Chicago Tit. Ins. Co., 214 AD2d 212, 219 [1st Dept 1995], Iv dismissed 87 NY2d 896 [1995]). The Appellate Division correctly determined that any such reliance was unjustifiable.
Chief Judge Lippman and Judges Graffeo, Read, Smith, Pigott, Rivera and Abdus-Salaam concur.
On review of submissions pursuant to section 500.11 of the Rules of the Court of Appeals (22 NYCRR 500.11), order affirmed, with costs, and certified question answered in the affirmative, in a memorandum.